Citation Nr: 0817290	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  06-14 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran has verified active duty from November 1989 to 
September 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in December 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Hartford, Connecticut, denying the veteran's 
claim of entitlement to a total disability rating for 
compensation, due to individual unemployability (TDIU).


FINDINGS OF FACT

1.  The veteran's service-connected disabilities are a panic 
disorder evaluated as 70 percent disabling, hypertension with 
headaches evaluated as 20 percent disabling, hemorrhoids 
evaluated as 10 percent disabling, and a skin condition 
manifested by moles and scars from excisions evaluated as 
noncompensable.  The combined evaluation is 80 percent.

2.  The veteran's service-connected disabilities, alone, do 
not render him unemployable considering his educational and 
occupational background.


CONCLUSION OF LAW

The criteria for a total disability evaluation based on 
individual unemployability due to service connected disorders 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.16 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the claim of entitlement to a total 
disability evaluation based on individual unemployability due 
to service connected disorders the requirements of the 
Veterans Claims Assistance Act of 2000 (VCAA) have been met.  
There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
veteran in May 2004 and September 2004 correspondence and 
attachments thereto of the information and evidence needed to 
substantiate and complete the claim, to include notice of 
what part of that evidence is to be provided by the claimant 
and notice of what part VA will attempt to obtain.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
In May 2004 and March 2006 VA informed the claimant of the 
need to submit all pertinent evidence in his possession, and 
provided adequate notice of how disability ratings and 
effective dates are assigned.  The claim was readjudicated in 
a March 2006 statement of the case.  The record shows that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim.  There is no 
evidence showing that any VA error in notifying or assisting 
the appellant reasonably affected the fairness of this 
adjudication.  Further, the notice provided rebuts any 
suggestion that the appellant was prejudiced by the timing of 
the notice.  Hence, the case is ready for adjudication.

A total disability evaluation based on individual 
unemployability due to service connected disorders is 
assigned when service-connected disabilities result in such 
impairment of mind or body that the average person is so 
disabled that he is precluded from following a substantially 
gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  If there is 
only one service-connected disability, it must be rated at 60 
percent or more; if there are two or more service-connected 
disabilities, at least one must be rated at 40 percent or 
more and the combined rating must be at least 70 percent.  38 
C.F.R. § 4.16(a).

If a veteran is unemployable due solely to service-connected 
disabilities, but does not meet the schedular criteria of 38 
C.F.R. § 4.16(a), the claim should be submitted to the 
Director, Compensation and Pension Service, for consideration 
of a total disability evaluation based on individual 
unemployability due to service connected disorders on an 
extraschedular basis.  38 C.F.R. § 4.16(b).  Finally, the 
service-connected disabilities must be so severe as to 
produce unemployability, in and of themselves, without regard 
to unemployability attributable to age of the veteran or to 
other disabilities for which service connection has not been 
granted.  38 C.F.R. § 3.341.  That is, a total disability 
evaluation based on individual unemployability due to service 
connected disorders may not be assigned if unemployability is 
a product of advanced age, or of other nonservice-connected 
disabilities, rather than a result of functional impairment 
due solely to service-connected disabilities.  38 C.F.R. 
§ 4.19.

Here, the veteran is service connected for a panic disorder 
evaluated as 70 percent disabling, hypertension with 
headaches evaluated as 20 percent disabling, hemorrhoids 
evaluated as 10 percent disabling, and a skin condition 
manifested by moles and scars from excisions evaluated as 
noncompensable.  The combined evaluation is 80 percent.  See 
December 2004 rating decision.  Thus, the schedular criteria 
of 38 C.F.R. § 4.16(a) are satisfied.  

The question thus presented by the veteran's appeal is 
whether he is unemployable by reason of his service-connected 
disabilities, considering his educational and occupational 
background.  As indicated as part of his March 2004 
application for a total disability evaluation based on 
individual unemployability due to service connected disorders 
(see VA Form 21-8940), the veteran reported having a high 
school education, as well as training as a dental assistant 
and in dental equipment repair while in the military.  He 
reported last working full time in February 2004 in a 
service/mechanical capacity with a dental company.  The 
record does not document the presence of functional 
limitations imposed by the veteran's service-connected 
disabilities, which would preclude the performance of 
substantially gainful employment.

In this regard, the Board acknowledges that the appellant has 
problems with his panic attack disorder, such as difficulty 
maintaining meaningful relationships with family, friends, 
and co-workers.  Problems with coping and anxiety were also 
asserted.  He added that his psychiatric problems had a 
negative affect on his work performance and overall 
productivity.  See VA Form 21-4138, received in March 2004.  
However, these symptoms are reflected in the current 70 
percent rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).

Review of VA medical records on file, specifically those 
dealing with mental health treatment provided the veteran, 
does not reveal an opinion which in any manner suggests that 
the veteran is unable to work due to his service-connected 
panic attacks.  Indeed, in a November 2003 metal health 
clinic report the examiner opined that the veteran's disorder 
was stable allowing him to be fully employed.  While other 
notes described the veteran to be highly anxious, his panic 
disorder is described as stable.  A March 2005 VA mental 
health progress note further indicated that while the 
appellant was no longer working, he was considering entering 
a new field of work such as home projects.  

A September 2004 letter from a former employer of the veteran 
shows that his employment was terminated that month.  That 
job loss, however, was due to unsatisfactory work 
performance.  The letter makes absolutely no suggestion that 
any service connected disorder was responsible for the 
appellant's poor work performance. 

Finally, there is no evidence that the appellant's service 
connected hemorrhoids, hypertension, headaches and skin 
disorder prevent him from performing some form of substantial 
gainful employment.  

Hence, after carefully reviewing the Board concludes that the 
preponderance of the evidence is against finding that the 
veteran's service-connected disabilities alone, when 
considered in association with his educational attainment and 
occupational background, render him unable to secure or 
follow a substantially gainful occupation.  Accordingly, a 
total disability rating based upon individual unemployability 
due to service-connected disability under the provisions of 
38 C.F.R. § 4.16(b) is not warranted.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1990).




ORDER

Entitlement to a total disability evaluation based on 
individual unemployability due to service connected disorders 
is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


